The decree under review is affirmed, for the reasons expressed by Vice-Chancellor Egan in his opinion reported in 130 N.J. Eq. 75.
In the opinion, however, the learned Vice-Chancellor discusses the question of the right of John J. Buckley, general chairman of the System Board of Adjustment of the Brotherhood and of the Brotherhood of Railway and Steamship Clerks, c., itself to represent the clerks as bargaining agent with the employer Lehigh Valley Railroad Company. This question we do not consider necessary to the determination of the case and we consequently express no opinion thereon.
For affirmance — THE CHIEF-JUSTICE, PARKER, BODINE, DONGES, HEHER, PERSKIE, PORTER, COLIE, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, JJ. 13.
For reversal — None.